Citation Nr: 1201639	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from June 2004 to August 2005.  The Veteran had more than 22 years of reserve component service prior to his active service, including a period of active duty for training (ACDUTRA) from April 1981 to August 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The veteran requested a hearing before the Board by videoconference.  The requested Videoconference Hearing was conducted by the undersigned Veterans Law Judge in October 2011.  The Veteran also testified regarding the issue on appeal at a personal hearing before the RO prior to his Travel Board hearing.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At his Videoconference Board hearing, the Veteran testified to his belief that his current left hear hearing loss may be due to a fall he incurred in service.  The Veteran's service treatment records reflect that he injured his right hand in a fall sustained in January 2005.  The Veteran did not advise the examiner who conducted the May 2008 audiology examination that he hit his head in service, and did not advise the examiner of the Veteran's lay observation that a head injury sustained when the Veteran injured his right hand preceded the left ear hearing loss.  The Veteran also testified that there was an injury to the left ear that he could "pop . . . back open."   Additional VA examination is required to address the Veteran's contention that current hearing loss is related to a fall incurred in service.  

During his hearing, the Veteran testified that he had been treated by a private physician whose records should be obtained.  The Veteran should be afforded an opportunity to identify that provider during the course of the Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA outpatient treatment records from May 2008 to the present, to include audiology examination or treatment, including reports related to evaluation or treatment of the ear, nose, or throat or for hearing aids, and any reports related to a head injury; associate such records with the Veteran's claims file or virtual claims file. 

2.  Afford the Veteran an opportunity to identify any alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim. 

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  After instructions in paragraphs #1 and #2 are conducted, the Veteran should be scheduled for audiologic and neurologic examinations.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner(s) should review, and discuss: service treatment records, to include notations regarding a fall in January 2005 with injury to the right hand, notations regarding any head injury, and post-service clinical records about a left ear disorder and left ear hearing loss.  After all relevant evidence in the claims file is reviewed, the appropriate VA examiner(s) should offer an opinion as to the following: 

(a). Is it at least as likely as not (50 percent or greater probability) that left ear hearing loss was incurred during, manifested during, or results from the Veteran's active service from June 2004 to August 2005, to include exposure to hazardous noise?  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

(b). Is it at least as likely as not (50 percent or greater probability) that left ear hearing loss was incurred during, manifested during, or results from the Veteran's active service from June 2004 to August 2005, to include a fall sustained in January 2005 or other head injury?  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

